                      CASE 0:19-mj-00332-SER Doc. 1 Filed 05/21/19 Page 1 of 1

                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA

                             INITIAL APPEARANCE - REMOVAL
                                                   )      COURT MINUTES - CRIMINAL
United States of America,                          )            BEFORE: STEVEN E. RAU
                                                   )            U.S. MAGISTRATE JUDGE
                          Plaintiff,               )
v.                                                 )   Case No:              19-mj-332 SER
                                                   )   Date:                 May 21, 2019
Clint E Rasschaert,                                )   Courthouse:           St. Paul
                                                   )   Courtroom:            3C
                          Defendant.               )   Time Commenced:       2:20 p.m.
                                                   )   Time Concluded:       2:24 p.m.
                                                   )   Time in Court:        4 minutes
                                                   )
                                                   )

APPEARANCES:
     Plaintiff: Julie Allyn, Assistant U.S. Attorney
     Defendant: Lisa Lopez, Assistant Federal Public Defender
                      X      FPD(provisionally)

       X Advised of Rights

on X misdemeanor
X Date charges or violation filed: 12/7/2016
X Current Offense: misdemeanor simple assault
X Charges from other District: Central District of California
X Title and Code of underlying offense from other District: 18:113(a)(4)
X Case no: CC41 6323480 & CC41 6323482

X Bond set in the amount of $25,000.00 with conditions, see Order Setting Conditions of Release.



First Appearance June 19, 2019 at 8:30 a.m. Roybal Courthouse at 255 E Temple Street, Los Angeles CA
                  90012


X Removal hearing waived
X Removal Order to be issued

Additional Information:
                                                                                         s/ Janet Midtbo
                                                                           Signature of Courtroom Deputy
